DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/22 has been entered.
Claims 1, 4-7, 9-11, 14-17, 19-20 remain pending. 
The previous 35 USC 112 rejections have been withdrawn due to the amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and their dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 recite “an active substance is supported on the stimulus-responsive substrate” and “a part of the porous substrate containing the active substance is covered with the stimulus-responsive substrate”. While the instant specification does contain support for the first limitation in the first embodiment and support for the second limitation in the second embodiment, there does not exist any embodiments or other disclosure of the active substance being both supported on the stimulus-responsive substrate and covered with the stimulus-responsive substrate. Claims 4-7, 9-10, 14-17 and 19-20 depend on claims 1, 11 and include all the limitations of the independent claims, therefore they are likewise rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 recite the limitations: “an active substance is supported on the stimulus-responsive substrate” and “a part of the porous substrate containing the active substance is covered with the stimulus-responsive substrate”. It is unclear how the active substance can be both supported on and covered with the stimulus-responsive substrate at the same time which renders the claims as indefinite. Claims 4-7, 9-10, 14-17 and 19-20 depend on claims 1, 11 and include all the limitations of the base independent claims, therefore they are likewise rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over WEST (US 2002/0169235) as supplied by applicant on the IDS dated 10/28/21, in view of ORDEIG (US 2014/0031750).
With respect to claim 1, 4-5, WEST discloses a temperature sensitive polymer/nanoshell composite for photothermally modulated drug delivery comprising a stimulus responsive composite (substrate) comprising a temperature sensitive polymer hydrogel (stimulus responsive polymer is temperature responsive having a gelled structure), and a gold nanoshell (external signal receiving material is metal, gold nanorod) that responds to light (external signal) by generating heat (0011-13, 0032-33, 0039-40) which causes release of a therapeutic agents (active substance) which can be modulated and is highly repeatable, such that release is started and stopped when irradiation is started and stopped respectively (reversibly controlled diffusion) (0011-12, 0074) and that if desired the whole composition may be contained in an implantable porous device (0016) but does not explicitly disclose the active substance is contained in a porous substrate in which a part of the porous substrate is covered with the stimulus-responsive polymer and the other parts are covered with an active substance impermeable layer. However, ORDEIG discloses a device for in vivo delivery using remote actuation of implantable hydrogel MEMS devices comprising a hydrogel device with a reservoir containing a drug (active substance), wherein the reservoir can be fabricated from a hydrogel which are generally porous or can be a capsule with holes (active substance is contained in a porous substrate) (0059, 0089) except the hydrogel that lines the reservoir is relatively impermeable to the drug (part of the porous substrate is covered with an active substance impermeable layer) and a thermally responsive hydrogel plug (stimulus responsive substrate) blocks (covers) and is supported thereon the top part of the reservoir until remote actuation moves the plug so the drug can diffuse (diffusion of active substance and stopping diffusions are controlled by input of external signal) (0039-42, 0078-79, 0092, 0096), in which the externally applied signal can be applied wave energy, such as infrared radiation (0076) and the hydrogel plug can include a thermally sensitive polymer with carbon nanotubes (carbon material) or magnetic iron nanoparticles or gold nanoshells (external signal receiving material) (0033, 0049, 0076, 0039, 0093) and in which only a place with the hydrogel plug (stimulus responsive substrate) is in a swelled state (Fig 9A-B, 12A). At the time the invention was filed it would have been obvious to one of ordinary skill in the art to modify the drug delivery system of WEST to include the active substance being contained in a porous substrate and part of it covered with the stimulus responsive substrate and part covered with an active substance impermeable layer as taught by ORDEIG because the system allows for precise metering of drug release over several days while preventing the tendency of drugs to diffuse when the gel is not actuated (0088-89). It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Specifically the limitation “if the external signal is input” is considered a manner of operating a device and does not further limit the claimed structure. Additionally, the limitations following the term “if” are being considered as limitations in the alternative and therefore are not considered to be required by the claimed invention. 
With respect to claim 6, WEST discloses the therapeutic agent can be a protein, drug or oligonucleotide (0011) and that other known therapeutic agents are hormones, enzymes, antibiotics (0008). 
With respect to claim 7, WEST discloses the signal is near infrared light (0013-14, 0017). 
With respect to claim 9, WEST discloses the nanoshells (external signal receiving material) is blended with the hydrogel precursors (stimulus responsive substrate) (0056). 

Claims 10-11, 14-17, 19-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over WEST (US 2002/0169235) as supplied by applicant on the IDS dated 10/28/21, in view of ORDEIG (US 2014/0031750) and further in view of NAKAYAMA (US 2018/0355296).
With respect to claim 10, 20 WEST does not explicitly disclose the container (cell culture carrier) further comprising an injection port with sealing section. However, NAKAYAMA discloses a cell culture container with a chamber (cell culture section) comprising a temperature responsive polymer (stimulus responsive polymer) that supports a cell for culture comprising an injection port for injecting a fluid (0323, Fig 1, 12A). It would have been obvious to one of ordinary skill in the art to modify WEST to include the culture chamber portion as taught by NAKAYAMA because it allows for production of large quantities of cellular structures (0007-8) that require a fluid volume of nutrients (0078). NAKAYAMA does not explicitly disclose the port has a sealing section configured to seal the port. However, it would have been well known in the field of cell culture to provide a seal to the entry port in order to avoid contamination of the cells. 
With respect to claim 11, WEST discloses a temperature sensitive polymer/nanoshell composite for photothermally modulated drug delivery comprising a stimulus responsive composite (substrate) comprising a temperature sensitive polymer hydrogel (stimulus responsive polymer is temperature responsive having a gelled structure), and a gold nanoshell (external signal receiving material is metal, gold nanorod) that responds to light (external signal) by generating heat (0011-13, 0032-33, 0039-40) which causes release of a therapeutic agents (active substance) which can be modulated and is highly repeatable, such that release is started and stopped when irradiation is started and stopped respectively (reversibly controlled diffusion) (0011-12, 0074) and that if desired the whole composition may be contained in an implantable porous device (0016) but does not explicitly disclose the active substance is contained in a porous substrate in which a part of the porous substrate is covered with the stimulus-responsive polymer and the other parts are covered with an active substance impermeable layer. However, ORDEIG discloses a device for in vivo delivery using remote actuation of implantable hydrogel MEMS devices comprising a hydrogel device with a reservoir containing a drug (active substance), wherein the reservoir can be fabricated from a hydrogel which are generally porous or can be a capsule with holes (active substance is contained in a porous substrate) (0059, 0089) except the hydrogel that lines the reservoir is relatively impermeable to the drug (part of the porous substrate is covered with an active substance impermeable layer) and a thermally responsive hydrogel plug (stimulus responsive substrate) blocks (covers) and is supported thereon the top part of the reservoir until remote actuation moves the plug so the drug can diffuse (diffusion of active substance and stopping diffusions are controlled by input of external signal) (0039-42, 0078-79, 0092, 0096), in which the externally applied signal can be applied wave energy, such as infrared radiation (0076) and the hydrogel plug can include a thermally sensitive polymer with carbon nanotubes (carbon material) or magnetic iron nanoparticles (external signal receiving material) (0076, 0039, 0093) and in which only a place with the hydrogel plug (stimulus responsive substrate) is in a swelled state (Fig 9A-B, 12A). At the time the invention was filed it would have been obvious to one of ordinary skill in the art to modify the drug delivery system of WEST to include the active substance being contained in a porous substrate and part of it covered with the stimulus responsive substrate and part covered with an active substance impermeable layer as taught by ORDEIG because the system allows for precise metering of drug release over several days while preventing the tendency of drugs to diffuse when the gel is not actuated (0088-89). It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Specifically the limitation “if the external signal is input” is considered a manner of operating a device and does not further limit the claimed structure. Additionally, the limitations following the term “if” are being considered as limitations in the alternative and therefore are not considered to be required by the claimed invention. WEST discloses the hydrogels can be placed in a vial but does not explicitly disclose a cell culture section. However, NAKAYAMA discloses a cell culture container with a chamber (cell culture section) comprising a temperature responsive polymer (stimulus responsive polymer) that supports a cell for culture (Fig 1, 12A, 0035). It would have been obvious to one of ordinary skill in the art to modify the container of WEST to include the culture chamber portion as taught by NAKAYAMA because it allows for production of large quantities of cellular structures (0007-8) that require a fluid volume of nutrients (0078). 
With respect to claim 14-15, WEST discloses the external signal receiving material) can be carbon nanotubes (carbon material) or magnetic iron nanoparticles (metal particles) or gold nanoshells (0033, 0049, 0076, 0039, 0093)
With respect to claim 16, WEST discloses the therapeutic agent can be a protein, drug or oligonucleotide (0011) and that other known therapeutic agents are hormones, enzymes, antibiotics (0008).
With respect to claim 17, WEST discloses the signal is near infrared light (0013-14, 0017). 
With respect to claim 19, WEST discloses the nanoshells (external signal receiving material) are blended with the hydrogel precursors (stimulus responsive substrate) (0056). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 9-11, 14-17, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that the previously cited prior art does not disclose the newly amended limitations, however, these limitations are taught by newly cited reference ORDEIG as stated in the above rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see references on attached PTO 892 that relate to stimulus responsive gel substrates and diffusion of active substances. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799